'   ..,_. -'


                                                                                     IN CLEAK1S OFFICEj   FILED
                                                                                  US !STRICT COURT E.O.N.Y.
               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF NEW YORK                                       *                   I   MAR 29 2019   *
               ------------------------------------------X                                            I


               LORREN VINCENTE WHITFIELD,                                        BRpOKLYN OFFICE

                                              Plaintiff,                                          I




                                                                             MEMORANDUM & ORDER
                                              v.                             18-CV-,232 (WFK) (LB)
                                                                                              I
               NATALIE JOHNSON, SHAMEEKA McALLISTER,
               MARLENY ARIZA, JUDITH JAMES, P.S. 28 a/k/a                                     I


               Warren Prep Academy; MARIA ZUBAIR, HETAL
               M. SHAH, DIONNE LOWERY, ROBIN KARASYK,
               KEISHA FRANCIS, JOHN/JANE DOES 1-25,


                                              Defendants.
               ------------------------------------------------------X
               WILLIAM F. KUNTZ, II, United States District Judge:

                      On February 26, 2018, Plaintiff Lorren V. Whitfield ("Whitlfield") filed this action on his
                                                                                          I

               behalf and on behalf of his minor daughter. Although difficult to crmprehend, the complaint

               appeared to arise from a child neglect petition filed against Whittidld in Family Court. He paid
                                                                                          I
               the filing fee to commence this action and a summons was issued 9y the Clerk of Court. By

               Memorandum and Order dated March 19, 2018, the Court dismissbd the complaint as to any
                                                                                      I
               claims on behalf of Whitfield's minor child and directed Whitfield to file an amended complaint
                                                                                      I

               within 30 days. The Court also concluded that Angel Luis Torres, rr, as a non-attorney, could not

               represent Whitfield or the minor child.                                /

                      Whitfield did not amend the complaint and instead filed a hotice of appeal. On March

               13, 2019, the United States Court of Appeals for the Second Circjit affirmed the dismissal of the

               complaint as to Whitfield's claims on behalf of his daughter.   Thi Second Circuit also found that
               "Whitfield's complaint was thoroughly confused, ambiguous, and unintelligible, and failed to
                                                                                  I
               provide the defendants with fair notice of the claims against theni" in violation of Rule 8 of the

               Federal Rules of Civil Procedure ("Rule 8").
"':.   J   - .....




                            Rule 8 requires a "short and plain statement" of a claim showing "that the pleader is

                     entitled to relief." Fed. R. Civ. P. 8(a)(2). Each averment must be .. jimple, concise and direct,"
                                                                                               I
                                                                                               I




                     Fed. R. Civ. P. 8(d)(l), and give "fair notice" of the claims asserted. '.Simmons v. Abruzzo, 49

                     F.3d 83, 86 (2d Cir. 1995). A complaint may be dismissed under Rule 8 if it "is so confused,

                     ambiguous, vague, or otherwise unintelligible that its true substance, if any, is well disguised."

                     Id. Plaintiff's submissions filed after the notice of appeal do not co ply with Rule 8 nor can

                     they be liberally construed as an amended complaint. See Doc. Nos.J 12-14.

                            In an abundance of caution, the Court provides Whitfield wi! a second opportunity to

                     file an amended complaint which complies with Rule 8 within 30 dais from the entry of this
                                                                                           I
                     Order in order to proceed with this action. Should Whitfield elect to file an amended complaint,
                                                                                            1




                     it must be captioned "AMENDED COMPLAINT" and bear the docl<et number 18-CV-1232
                                                                                           I



                     (WFK) (LB). Although Whitfield may attach documents as exhibits to his amended complaint,

                     reference to exhibits alone cannot substitute for the required statement of claim pursuant to Rule
                                                                                           !
                     8. If Whitfield fails to file an amended complaint within the time allowed or show good cause
                                                                                           I


                     why he cannot comply,judgment dismissing this action without prejrdice shall be entered.

                     Although Whitfield paid the filing fee to commence this action, the Court certifies pursuant to 28
                                                                                           I
                     U.S.C. § 1915(a)(3) that any appeal from this Order would not be tRfen in good faith and

                     therefore in forma pauperis status is denied for the purpose of an appeal. See Coppedge v.

                     United States, 369 U.S. 438, 444-45 (1962).

                                                           SO ORDERED.


                                                                                  s/WFK
                                                            ILLIAM F. KUNTZ,
                                                           United States District Judge
                     Dated: Brooklyn, New York
                            March 27, 2019

                                                                      2
